IV. CONCLUSION
Because there is no case law directly on point that would allow the Court to extend the U.S. Supreme Court's holding in McDermott to cases in which a joint tort-feasor holds a binding arbitration agreement with the plaintiff, and there is no cases law indicating that Progressive would be barred from seeking contribution from Ausca based on Ausca's arbitration agreement with Horizon,
IT IS ORDERED that Third-Party Defendant Ausca Shipping Limited's Motion to Dismiss, R. Doc. 63, be and hereby is DENIED .